PER CURIAM.
Mary Ann Browd appeals a summary final judgment entered against her. First, the trial court correctly interpreted the personal guaranty to authorize multiple extensions of time, consistent with the requirements of section 673.118, Florida Statutes (1989). Second, we concur with the trial court that there was no novation. Finally, as the personal guaranty was not revoked in accordance with its terms, it remained in force at the time of all subsequent exten*227sions of credit, properly entered. Summary judgment was
Affirmed.